

117 S2197 IS: Rural and Frontier Telehealth Expansion Act
U.S. Senate
2021-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2197IN THE SENATE OF THE UNITED STATESJune 23, 2021Ms. Rosen (for herself, Mr. Sullivan, Mr. Tester, Mrs. Capito, Mr. Luján, and Ms. Murkowski) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XIX of the Social Security Act to increase the Federal medical assistance percentage for States that provide Medicaid coverage for telehealth services.1.Short titleThis Act may be cited as the Rural and Frontier Telehealth Expansion Act.2.Increased FMAP for States providing Medicaid coverage for telehealth servicesSection 1905(b) of the Social Security Act (42 U.S.C. 1396d(b)) is amended, in the first sentence—(1)by striking and (5) and inserting (5); and(2)by inserting , and (6) in the case of a frontier State (as defined in section 1886(d)(3)(E)(iii)(II)) or a State where less than 90 percent of the total population has access to fixed terrestrial broadband service with at least 25 megabits per second (Mbps) download speed and 3 Mbps upload speed (according to the most recently available annual Broadband Deployment Report of the Federal Communications Commission) that, as determined by the Secretary, provides medical assistance for telehealth services (including audio-only telehealth services) for a majority of the services for which medical assistance is available under the State plan (or a waiver of such plan) and for which telehealth is appropriate and provides such services at a level that is not less than the level at which the State provided such services on January 1, 2021, the Federal medical assistance percentage, as determined under this subsection and subsection (y), shall be increased by 5 percentage points with respect to medical assistance for telehealth services before the period.